Citation Nr: 1127060	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  05-36 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a right knee disability, (to exclude the period of April 25, 2005, to May 31, 2005 when the Veteran was assigned a temporary total evaluation for convalescence of his right knee following surgery under 38 C.F.R. § 4.30).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1987 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Boise, Idaho, which denied an increased evaluation for the Veteran's right knee disability.  The Veteran timely appealed that issue.  During the pendency of the appeal, jurisdiction of the Veteran's claims file was transferred to the RO in Portland, Oregon.

The Veteran requested a hearing before a Veterans Law Judge and such a hearing was scheduled in May 2007.  However, the Veteran failed to report for that hearing at that time. 

This case was initially before the Board in August 2008 when the claim of entitlement to an evaluation in excess of 10 percent for that the Veteran's right knee disability was denied.  The Veteran timely appealed that Board denial to the Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Secretary for the Department of Veterans Affairs (Secretary) and the Veteran agreed to jointly remand the case back to the Board for further development; such was ordered in a March 2010 Court order.  The case has been returned to the Board at this time for compliance with that March 2010 Court order.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board's prior August 2008 decision was vacated.  In the Joint Motion for Remand, it was determined that the Board failed to provide sufficient reasons and bases for its determination, particularly by not considering whether evidence of pain on motion established functional limitation of motion warranting separate ratings under Diagnostic Codes 5260 and 5261.  Additionally, it was found that the Board should have discussed the possibility of entitlement to a separate rating under Diagnostic Code 5259, for removal of semilunar cartilage.  

The Board observes that the Veteran's last examination of his right knee was conducted in May 2006.  He has not expressly stated that his disability picture has worsened.  Moreover, the Board notes that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. See VAOPGCPREC 11-95; Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007).  However, in this case a truly significant period of time (over 5 years) has elapsed since the last physical evaluation.  In order to meaningfully adjudicate the again-active claim, another examination should thus be afforded under the circumstances of this case.  In this manner, the current severity of the Veteran's right knee disability can be properly assessed.  
Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Portland VA Medical Center, or any other VA medical facility that may have treated the Veteran, since March 2006 and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his right knee disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should comment as to right knee extension, flexion, any ankylosis of the right knee, any lateral instability or subluxation, and any arthritis.  

The examiner should also note any pain on motion, as well as any other functional impairment such as dislocation and "locking" episodes of the right knee.  The examiner should so comment as to any additional pain, weakness, fatigability, lack of endurance, or incoordination which affects the Veteran's right knee.  Additional loss of motion with repetitive movement should be noted in degrees.

Specifically, the examiner should address where the pain in the Veteran's range of motion for his right knee begins, or whether such is "throughout the entire motion."

If the evidence of record demonstrates that the Veteran is no longer employed, the examiner should also address whether the Veteran's right knee disability more likely, less likely or more likely than not (50 percent or greater probability) precludes HIM from obtaining and maintaining substantially gainful employment.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record and readjudicate the Veteran's increased evaluation claim for his right knee disability.  

If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


